PER CURIAM.
The petition for writ of certiorari was issued herein by reason of the fact that it appeared to reflect jurisdiction, based upon an alleged conflict with three decisions of this Court. Accordingly, we issued the writ. After hearing oral argument, and upon consideration of the cause, we have determined that no conflict exists, and the petition is without merit. The writ must therefore be, and the same is hereby discharged, Fla.App., 112 So.2d 21.
It is so ordered.
THOMAS, C. J., TERRELL, HOBSON, ROBERTS, DREW and O’CONNELL, JJ., and SMITH, Circuit Judge, concur.